DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on December 3, 2019 has/have been acknowledged and is/are being considered by the Examiner.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to include the patent number associated with Appl. 15/525,585.  
Appropriate correction is required.
Claim Objections
Claim 27 is objected to because of the following informalities:  on line 3 of the claim, “to a based” should read “to a base” and on line 6 of the claim “locked by means of an operating unit” .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an operating unit for bringing the holding arm into a desired pose” in line 8. However, the operating unit is part of the holding arm and this recitation is essentially requiring that the holding arm be for bringing itself into a desired pose. It is suggested that the claim should instead be directed to a system comprising a holding arm and an operating unit.
Claim 4 recites the limitation "the two contact elements" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the two contact elements" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "a distal arm segment" in line 1. It is unclear if the distal arm segment is intended to be an arm segment in addition to the first and second arm segments recited in claim 1, or is intended to define one of the first or second arm segments as being located in a distal position.
Claim 15 recites the limitation "a surgical mechatronic assistance system or a surgical instrument" in lines 2-3. It is unclear if this is in addition to the surgical mechatronic assistance system or a surgical instrument recited in claim 1.
Claim 19 recites the limitation “an assistance system” in line 2. It is unclear if this is the “surgical mechatronic assistance system” from claim 1 or is intended to be a different assistance system.
Claim 19 recites the limitation "the operating unit is adapted to release or to lock the joints according to the surgical mechatronic assistance system coupled to the second interface" in lines 3-4. It is unclear if the claim is requiring that the operating unit releases or locks the joints when the surgical mechatronic assistance system is coupled to the second interface, or if the release or locking is based on the way that the surgical mechatronic assistance system is coupled to the second interface. If the claim is requiring that the operating unit releases or locks the joints when the surgical mechatronic assistance system is coupled to the second interface, it is unclear when the joints are locked and when they are released.
Claim 22 recites the limitation "a display configured to display a representation of data transferred to the first or second interface provided on at least one arm segment" in lines 1-3. It is unclear from the claim if the display is provided on at least one arm segment or if the claim is referring to the first or second interface provided on at least one arm segment.
Claim 27 recites the limitation "a transmission unit arranged inside the holding arm" in line 12. However, the transmission unit is part of the holding arm and this recitation is essentially requiring that the holding arm be arranged inside itself. It is suggested that the claim should instead be directed to a system comprising a holding arm and a transmission unit.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-23 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fenter et al. (U.S. 2005/0209614, cited by Applicant), herein Fenter. Regarding claim 1, Fenter discloses a holding arm 5 for holding a surgical mechatronic assistance system or surgical instrument 26, the holding arm comprising: a proximal end 14 for attaching the holding arm to a base 1 and a distal end 8 for receiving the surgical mechatronic assistance system or surgical instrument; at least one first and one second arm segment 2-5, wherein the first arm segment is connected to a first joint 19/21 and the second arm segment is connected to a second joint 19/21, wherein each joint is releasable and lockable (see paragraph [0142]); and an operating unit 11 for bringing the holding arm into a desired pose, wherein the operating unit is adapted to release an associated joint upon contact between an operator and one of the first and second arm segments, such that the operating unit is adapted to release the first joint when a contact occurs between the operator and the first arm segment, and to release the second joint when contact occurs between the operator and the second arm segment (see Figures 10C and 12 and paragraphs [0130], [0142]-[0144], and [0168]). 
Regarding claim 2, Fenter discloses that the operating unit has contacting devices 18/75 which are adapted to receive contact from the operator, wherein a first contacting device of the operating unit is arranged on the first arm segment and a second contacting device is arranged on the second arm segment (see Figures 10C, 12, and 13).
Regarding claim 3, Fenter discloses that each contacting device has two contact elements arranged substantially opposite one another on the arm segment (see Figures 10C, 12, and 13 and paragraph [0148]). It is respectfully submitted that the button 18 shown in Figures 12 and 13 and the locks 75 shown in Figure 10C include a “contact element” directly opposite on the handle 25 and arms 4 and 3, respectively, as a “contact element” is a broad term that encompasses any element where contact can be made.
Regarding claim 4, contact element 18 is a pushbutton (see paragraph [0142]).
Regarding claim 5, it is respectfully submitted that button 18 can be considered a “touch-sensitive sensor” as claimed, as the touch or depression of this button results in its action.
Regarding claim 6, push button 18 acts to release the brakes within the working arm 5 and wand 8 (see paragraph [0142]), which in turn releases the joints. It is respectfully submitted that the brakes and joints are released “according to the intensity of contact” because if the button 18 is not depressed or not depressed sufficiently, these joints will not be released.
Regarding claim 7, it is respectfully submitted that the recitation “the operating unit, upon contact between the operator and both the first and the second arm segment, releases all the joints disposed between said arm segments” is an intended use recitation that fails to further limit the claimed invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Further, Fenter discloses that upon contact between the operator and the push button 18, brakes 32 are released (see paragraph [0142])
Regarding claim 8, Fenter discloses that the joints comprise brakes 32 adapted to release and lock the joints (see paragraph [0143]).
Regarding claim 9, Fenter discloses that the brakes are electromagnetic brakes and each comprise a permanent magnet which biases the brake into the locked state when no current is being supplied (see paragraph [0148]).
Regarding claim 10, Fenter discloses that he holding arm has six degrees of freedom (see paragraph [0161]).
Regarding claim 11, Fenter discloses that the holding arm comprises seven arm segments 15/14/3/4/20/6/8 and seven joints, with each arm segment being assigned one joint (see Figures 10C, 12, 13, and 18).
Regarding claim 12, the Examiner respectfully submits that the display of Fenter, which shows the different steps of the deployment of the holding arm would comprise the claimed “orientation indicators” as it indicates the orientation of the portions of the holding arm.
Regarding claim 13, Fenter discloses at least one cable duct provided inside the arm segments to guide cables from the proximal to the distal end of the holding arm (see paragraphs [0131] and [0163]).
Regarding claim 14, Fenter discloses that the first arm segment has a first mechanical coupling (see Figure 10C). The language “for releasably coupling the holding arm to a second corresponding coupling of an operating table” is an intended use recitation that fails to further define the invention over that of the prior art.
Regarding claim 15, Fenter discloses that an arm segment has a mechatronic interface (see Figure 10C). The language “for coupling a surgical mechatronic assistance system  or a surgical  instrument to the distal arm segment” is an intended use recitation that fails to further define the invention over that of the prior art.
Regarding claim 16, Fenter discloses a first interface at the proximal end; a second interface at the distal end; and a transmission unit arranged inside the holding arm and which connects the first interface to the second interface (see Figure 10C and paragraph [0131]). The language “for connecting the holding arm to an energy source and to an external control unit for transmitting signals to and from the holding arm”, “for coupling the holding arm to the surgical mechatronic assistance system to control the surgical mechatronic assistance system“, and “in 
Regarding claim 17, Fenter discloses that the first interface has a connector (see Figure 10C) and paragraph [0131]).
Regarding claim 18, Fenter discloses that the transmission unit has a bus (see paragraph [0131]).
Regarding claim 19, it is respectfully submitted that because the joints are released and locked based on the actuation of button 18 on the assistance system, the operating unit is adapted to release or lock the joints according to the assistance system being coupled to the second interface.
Regarding claim 20, Fenter discloses that panel 11 has “visuals that provide feedback on the state of the operational steps and the available appliance/applicators 9 in the trays 10”. The Examiner respectfully submits that these visuals are necessarily based on image data obtained by a camera.
Regarding claim 21, Fenter discloses that all of the joints are locked when button 18 is released. As such, it is respectfully submitted that button 18 is a safety element provided at the second interface and coupled to the operating unit such that the operating unit locks all the joints when the safety element indicates a faulty link between the assistance system and the second interface.
Regarding claim 22, Fenter discloses a display 11 (see Figure 10C).
Regarding claim 23, Fenter discloses an orientation sensor disposed in at least one of the first and second joint configured to detect an attitude of the joint (see paragraph [0029]).
Regarding claim 25, Fenter discloses at least one of the first and second arm segment comprises a sensor configured to detect a position of said arm segment (see paragraph [0029]).
Regarding claim 26, Fenter discloses that the sensor is an acceleration sensor.
Regarding claim 27, Fenter discloses a holding arm 5 for holding a surgical mechatronic assistance system 26, the holding arm comprising: a proximal end 14 for attaching the holding arm to a base 1 and a distal end 8 for receiving the surgical mechatronic assistance system; two or more arm segments 2-5 and two or more joints 19/21 connecting the arm segments, wherein each joint  is released or locked by an operating unit (see paragraph [0142]); a first interface at the proximal end for connecting the holding arm to an energy source and to an external control unit for transmitting signals to and from the holding arm; a second interface at the distal end for coupling the holding arm to the assistance system to control the assistance system; and a transmission unit arranged inside the holding arm and which connects the first interface to the second interface  to transmit energy and signals between the interfaces (see Figures 10C and 12 and paragraphs [0130], [0131], [0142]-[0144], and [0168]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Fenter (U.S. 2005/0209614, cited above) in view of Birkenbach et al. (U.S. 2007/0129846, cited by Applicant). Fenter discloses the invention substantially as claimed, but fails to disclose a torque sensor disposed in at least one of the first and second joint configured to detect a torque acting on said joint. Birkenbach teaches a medical robot arm that includes position, angle and/or torque sensors on its joints in order to detect the angular position and torque conditions of the individual joints and, thus, also the position and orientation of the surgical tool tip (see paragraph [0036]). It would have been obvious to one having ordinary skill in the after before the effective filing date of the claimed invention to modify the invention of Fenter to include a torque sensor disposed in at least one of the first and second joint configured to detect a torque acting on said joint, as taught by Birkenbach, in order to detect the torque conditions of the joints, and as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792